Citation Nr: 0613266	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-34 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected right ear hearing loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for recurring warts of 
the hands and genital region.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty evaluation July 1988 to 
July 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from August and September 2002 rating decisions of the RO, 
which denied the benefits sought herein.  With respect to the 
issue of entitlement to an initial compensable evaluation for 
right ear hearing loss, the veteran is contesting the initial 
disability evaluation assigned.

In March 2004, the veteran withdrew his claim of entitlement 
to service connection for an eye disorder.

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in March 2005.  Although he was 
notified of the time and date of the hearing by mail sent to 
his last known address, he failed to appear for that hearing 
and neither furnished an explanation for his failure to 
report nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.704(d) (2005), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  

The issue of entitlement to service connection for a right 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran failed to report for a November 2004 VA 
audiologic examination scheduled in connection with his claim 
of entitlement to an increased rating for right ear hearing 
loss and his claim of entitlement to service connection for 
left ear hearing loss; good cause for his failure to appear 
has not been shown.

2.  The veteran's right ear hearing loss is manifested by no 
more than puretone thresholds of 15, 25, 15, and 45 at 100, 
2000, 3000, and 4000 hertz respectively and of a right ear 
speech recognition score of 100 percent.

3.  The veteran's left ear hearing loss is not shown to be 
related to his active duty service or to have been aggravated 
thereby.

4.  The veteran is no longer suffering from warts of the 
hands and genital region.

5.  The veteran failed to report for VA orthopedic 
examinations scheduled in connection with his claim of 
service connection for a left shoulder disability in December 
2003 and in November 2004; good cause for his failure to 
appear has not been shown.

6.  The veteran's left shoulder disability is not shown to be 
related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation for the veteran's service-connected right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.655, 4.3, 4.7, 4.85, Diagnostic 
Code 6100 (2005).

2.  Left ear hearing loss was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.655 (2005).

3.  The veteran's warts of the hands and genital region are 
not due to disease or injury that was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.655 (2005).

4.  The veteran's left shoulder disability is not due to 
disease or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). 

Recently the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) issued a decision which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in January 2002 (and prior to the initial 
adjudication of the claims) the RO sent the veteran a letter 
that informed him of the evidence necessary to establish 
service connection for, among other things, hearing loss, a 
left shoulder disability, and recurring warts, what evidence 
they would obtain, and what evidence he should submit.  This 
letter also, essentially, requested that he provide any 
medical evidence in his possession that pertained to the 
claims.  The Board finds that the notice requirements set 
forth have been met, because while the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date - i.e. the 
latter two elements of service connection, noted above - for 
the disabilities on appeal, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claims decided herein, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

Regarding the claim for an initial increased evaluation for 
service-connected right ear hearing loss, the RO did not send 
the veteran a letter that informed him of the evidence 
necessary to establish a higher disability this disorder.  
The January 2002 letter, however, essentially, requested that 
he provide any medical evidence in his possession that 
pertained to this claim.  The Board finds that the notice 
requirements set forth have been met regarding this claim, 
because the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and the veteran has submitted no additional 
evidence or argument with respect to this claim.  The veteran 
is not prejudiced by the lack of information regarding 
establishing effective dates, as an increased rating has been 
denied, and no effective date will be assigned.  See Bernard, 
supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  Among other things, the veteran was afforded 
several VA medical examinations relevant to the issues on 
appeal.  The Board notes that the veteran did not report for 
several VA medical examinations scheduled in connection with 
his claims.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655; see also Engelke v. Gober, 10 Vet. App. 396, 
399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

The veteran failed to report for a VA audiologic examination 
in November 2004.  He did not cancel or attempt to reschedule 
the examiner before that date.  He did not supply a reason 
for his failure to appear.  His claim of increase, therefore, 
is denied.  Id.

The veteran, in any event, would not be entitled to a 
compensable evaluation for his service-connected right ear 
hearing loss.  

The veteran's hearing loss is currently rated under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  This is the only diagnostic 
standard in VA's Rating Schedule, 38 C.F.R. Part 4, by which 
to ascertain the severity of service-connected hearing 
impairment.  The Board can identify nothing in the evidence 
to suggest that another diagnostic code would be more 
appropriate, and the veteran has not requested that another 
diagnostic code should be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85.

On March 2002 VA audiologic examination, the veteran's right 
ear hearing loss was as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
25
15
45
34

Right ear speech recognition was 100 percent.

The veteran's right ear hearing loss represents Level I 
hearing loss.  38 C.F.R. § 4.85 Table VI.  Such hearing loss 
warrants no more than a zero percent evaluation.  38 C.F.R. 
§ 4.85, Table VII; see also Lendenmann, supra.  An increased 
rating for the veteran's right ear hearing loss, therefore, 
is not warranted.  Moreover, no fluctuation or change in the 
level of right ear hearing loss has been shown during the 
appeals period.  Thus, a staged rating is not warranted.  See 
Fenderson, supra.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992). Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Left ear hearing loss 

In November 2004 the veteran failed to appear for a VA 
audiologic examination scheduled in connection with his 
claim.  This claim, therefore, will be decided based on the 
evidence of record.  38 C.F.R. § 3.655.

The October 1987 enlistment medical examination report 
reflects the following left ear audiologic examination 
results:




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
15
45
30

Pursuant to the foregoing, the Board concludes that left ear 
hearing loss was present on entry into service.  Hence, the 
presumption of soundness does not attach regarding left ear 
hearing loss.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
See also 38 C.F.R. § 3.385.

Clearly, direct service connection for the veteran's left ear 
hearing loss cannot be granted because the condition does not 
have its origins in service.  38 C.F.R. § 3.303.  The Board, 
however, will consider whether service connection based on 
aggravation is warranted.  38 C.F.R. § 3.306.

The only other evidence of record pertinent to left ear 
hearing loss is a March 2002 VA audiologic examination 
report.  On examination, left ear hearing was as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
15
30
45
50

Left ear speech recognition was 98 percent.

On examination, the veteran reported noise exposure in 
service as well as civilian noise exposure to include heavy 
equipment, amplified music, and factory noise.  The examiner 
diagnosed bilateral sensorineural hearing loss and opined 
that the veteran's hearing loss was caused by a combination 
of service and civilian noise exposure.  The examiner did not 
supply an opinion regarding aggravation of left ear hearing 
loss.

As explained above, direct service connection for the 
veteran's left ear hearing loss cannot be granted because it 
existed prior to service.  38 C.F.R. § 3.303.  The Board 
observes that the only post-service audiologic evidence 
reflects some increase in left ear hearing loss.  However, 
there is no competent medical evidence of record suggesting 
that the veteran's left ear hearing loss underwent 
aggravation during or as a result of service or that such 
increase in left ear hearing loss was beyond the natural 
progression of that condition.  As such, service connection 
for left ear hearing loss cannot be granted based on 
aggravation.  38 C.F.R. § 3.306.  The Board emphasizes that 
there is a 15-year gap between both audiologic examinations 
of record and that the March 2002 VA audiologic examination 
took place a decade after separation from service.  Without a 
medical opinion in support of the veteran's claim of 
aggravation of left ear hearing loss, the Board cannot 
reasonably conclude that increased left ear hearing loss 
diagnosed a decade after service is due to or is a result 
thereof.

The veteran might well believe that his left ear hearing loss 
was aggravated by service.  The veteran, however, is not 
competent to provide medical opinions upon which the Board 
may rely.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  There is no competent evidence 
in his favor, and the evidence to the contrary, namely the 
veteran's assertions, does not constitute competent medical 
evidence.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C. 
§ 5107.

Warts of the hand and genital area

A review of the service medical records reveals that the 
veteran contracted genital warts during service.  Warts of 
the hands were also noted.  The veteran received treatment to 
remove the warts, but they recurred on several occasions.

In February and July 1993, the veteran had warts on his hands 
and in the genital area.  On both occasions, these were 
treated and removed.  In August 1994, the veteran again had 
warts on the hands and in the genital area.  These were 
treated and removed.  In March 1999, the veteran sought 
treatment for warts on his hands.  

Following service, on April 2002 VA medical examination, the 
veteran indicated that he had a recurrence of warts in 1995 
on his hands, genital area, and elbows but indicated that 
these were no longer a problem.  He declined examination 
regarding this matter.

A review of the record suggests no recurrences of hand or 
genital warts for many years.  The veteran himself has 
indicated that these were no longer a problem.  Service 
connection can only be granted for presently manifested 
disabilities.  38 C.F.R. § 3.303; Gilpin, supra; Degmetich, 
supra.  Because the veteran no longer appears to suffer from 
warts of the hands or genital area, service connection for 
this claimed disability must be denied.  Id.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Left shoulder 

In December 2003, the veteran failed to appear for a VA 
medical examination scheduled in connection with this claim.  
He did not supply a reason for his failure to appear until 
June 2004 when he stated in writing that he did not report 
for the December 2003 VA medical examination because of work 
requirements.  Another VA medical examination was scheduled 
to take place in November 2004.  Again, the veteran failed to 
appear without explanation of any sort.  As the veteran 
failed to report for two VA medical examinations scheduled in 
connection with this claim without a showing of good cause in 
either instance, the claim will be decided based on the 
evidence of record.  38 C.F.R. § 3.655.

No left shoulder disability was apparent on entry into 
service.  In January 1989, the veteran complained of left 
shoulder pain that had its onset two weeks prior.  Tendonitis 
was diagnosed.  The following month, he indicated that left 
shoulder pain had increased in severity.  The assessment was 
of left shoulder tendonitis.  There are no further references 
to the left shoulder in the service medical records.

In February 1998, the veteran, while working as a beverage 
deliveryman, felt his left shoulder pop when he was unloading 
a case of beer from his truck.  A May 1998 arthrogram of the 
left shoulder was negative.  However, because the veteran's 
left shoulder condition did not improve with conservative 
treatment, surgical intervention was recommended.  In June 
1998, surgery was performed.  During the procedure, a partial 
tear of the anterior labrum of the left shoulder was seen.  
No rotator cuff injury was noted.  A left shoulder 
debridement was conducted.  The surgical procedure was 
followed with a month of physical therapy.  In an October 
1998 report, T.B. Corsolini, M.D. opined that the veteran had 
reached maximal medical improvement of the left shoulder.  
Dr. Corsolini opined that the veteran's left shoulder injury 
was related to his employment activity.

In September 2000, J.S. Swango, M.D. examined the veteran's 
left shoulder.  Apparently, the veteran suffered a left 
shoulder injury in August 2000 while lifting an object over 
his head.  A left shoulder rotator cuff tear was diagnosed.

In October 2000, the veteran underwent another left shoulder 
surgical procedure.  The postoperative diagnosis was of a 
complete rotator cuff tear and chronic impingement syndrome.

On April 2002 VA medical examination, the veteran reported 
that bilateral shoulder pain started during basic training 
and recounted that he reinjured his left shoulder after 
separation while employed as a deliveryman.  The veteran 
complained of a constant dull ache and weakness of the left 
shoulder as well as left shoulder limitation of motion.  
Following examination of the veteran and a review of a left 
shoulder X-ray study, the examiner diagnosed a left shoulder 
rotator cuff tear, status-post repair.  The Board notes that 
the X-ray study revealed left shoulder soft tissue anchors 
likely secondary to the veteran's left shoulder surgery, a 
slightly widened acromioclavicular (AC) joint as compared 
with the right AC joint, but the joint space was within 
normal limits.  There ware otherwise no bony abnormalities.  

The foregoing discussion does not reflect any competent 
medical opinion of a nexus between the veteran's current left 
shoulder disability and service.  The Board acknowledges that 
the veteran suffered from left shoulder tendonitis in 
service.  The current left shoulder diagnoses, however, are 
different in nature from the left shoulder symptoms in 
service.  In any event, the veteran's in-service left 
shoulder tendonitis seems to have resolved without incident.  
The veteran last complained of adverse left shoulder symptoms 
in February 1989.  Thereafter, he served for another three 
and a half years without voicing any further complaints 
pertinent to the left shoulder.

Following service, the record is silent regarding the left 
shoulder until an employment related injury in February 1998, 
almost a decade after separation from service.  Dr. 
Corsolini, in October 1998, opined that the veteran's left 
shoulder disability was related to the February 1998 
accident; he made no reference to the veteran's service-
related left shoulder complaints.  The veteran suffered a 
subsequent left shoulder injury in August 2000.

The absence of left shoulder complaints for the last three 
and a half years of the veteran's service coupled with no 
further left shoulder symptomatology for a decade following 
service until the occurrence of an employment related injury 
in February 1998 leads the Board to conclude that there is no 
link between the veteran's current left shoulder disability 
and service.  The Board's conclusion is bolstered by the 
opinion of Dr. Corsolini who related the veteran's left 
shoulder disability to the February 1998 injury.  Because 
there is no relationship between the veteran's left shoulder 
disability and service, service connection for the left 
shoulder disability is denied.  38 C.F.R. § 3.303.

The veteran might well believe that his left shoulder 
disability is related to service.  The veteran, however, is 
not competent to render medical opinions upon which the Board 
may rely.  Espiritu, supra.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

An initial compensable evaluation for right ear hearing loss 
is denied.

Service connection for left ear hearing loss is denied.

Service connection for warts of the hands and genital region 
is denied.

Service connection for a left shoulder disability is denied.


REMAND

In its August 2002 rating decision, the RO denied the 
veteran's claim of service connection for a right shoulder 
disability because no current disability was shown.  A 
current disability is a prerequisite for the granting of 
service connection.  Gilpin, supra; Degmetich, supra.  
Moreover, the RO correctly noted that right shoulder pain was 
an insufficient basis for the granting of service connection.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(symptoms such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).

In October 2005, the RO received new medical evidence 
pertinent to the right shoulder, which it did not consider.  
This evidence reflects a current right shoulder disability.  
As the RO did not consider this potentially favorable 
evidence, the Board is remanding this issue to the RO for 
further action.

Although the veteran has been uncooperative in the past, the 
Board is of the opinion that a further medical examination of 
the right shoulder is necessary.  The examiner must provide a 
diagnosis of all disabilities of the right shoulder, if any, 
and opine regarding the etiology of each right shoulder 
disability diagnosed.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The AMC must send the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim for 
service connection for a right shoulder 
disability on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The AMC should have the veteran 
scheduled for a VA orthopedic examination 
of the right shoulder.  The examiner is 
asked to diagnose all right shoulder 
disabilities, if any, and to opine 
regarding the etiology of each disability 
diagnosed.  The examiner is asked to 
provide an opinion as to whether it is as 
least as likely as not that any current 
right shoulder disability had its onset 
in, or is otherwise related to, the 
veteran's service.  

3.  Then, after undertaking a review of 
the entire record to include the new 
evidence received in October 2005 and 
undertaking any other indicated 
development, the AMC should 
readjudicate the claim in light of all 
the evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  It must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response 
thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


